DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the remarks submitted 12/16/21.
Clams 1-13, 16-28 are pending
Claims 14, 15 have been cancelled.
Claims 13, 16-28 have been withdrawn because of a restriction requirement
Claims 1-12 have been examined on the merits in this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1-3, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bones et al. (US5279908A), in view of Iacovangelo et al. (US 20080145749 A1) and in further view of Liu et al. (US20180269463A1).
	As to claim 1, Bones discloses a battery (electrochemical cell 10, [Abstract])
cylindrical housing 12 [Abstract]); anode within the battery case; a cathode within the battery case (One of the electrode compartments contains active anode material, the other containing active cathode material [Abstract]); a separator configured to electrically insulate the anode from the cathode and; (a solid electrolyte separator tube 24 located concentrically therein, dividing the housing into an electrode compartment in the tube and an electrode compartment outside the tube [Abstract]),
	Bones discloses a battery but does not explicitly disclose separator configured to electrically insulate the anode from the battery case.
	In the same field of endeavor Iacovangelo discloses a battery (electrochemical cell [Abstract]) and further teaches, the housing could include an insulating barrier between the anodic material and the housing [0052]. 
The housing material is not limited by oxidation potential when the housing inner surface is lined with an insulating barrier layer. [0042]
	Where the insulating barrier may be the separator as evidence by Liu,
…, where separator materials can be the same materials as the above-mentioned electrically insulating materials (ceramic) [0042]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bones to incorporate the insulator /separator of Iacovangelo to decrease oxidation potential of the housing inner surface.
	Bones discloses a battery but is silent on the battery being terminally connected to a load. 
lacovangelo discloses a battery further teaches and first and second terminal connections connected with respective ones of the anode and the cathode, and wherein the first and second terminal connections are configured to conduct electrons between the anode and the cathode via a load which is external of the battery case. (The voltage between the terminals of the battery is oscillated between approximately 2 volts and 3.2 volts upon cycling. No increase in cell resistance is observed [0080]). To cycle the voltage on the battery and measure no increase in cell resistance would require a load to be present between the terminals. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bones to incorporate the test of lacovangelo to determine the cell resistance of the battery.

	
	As to claim 2 and 3, modified Bones discloses anode defines a first volume and the cathode is within the first volume defined by the anode (The annular space between the tube 24 and the housing wall 14 is shown containing anode material 54 
[C3L50-53, Fig. 2] and the space 56 between the tube 24 and envelope 36, and the radial spaces 58 between the coils of the envelope 36, are filled with cathode material.) and the anode surrounds the cathode [Fig. 2].

    PNG
    media_image1.png
    754
    1016
    media_image1.png
    Greyscale

(Bones Fig. 2 annotated)

	As to claim 7, Bones discloses the anode comprises a plurality of different structures within the battery case (electrode holder 36, 74, containing active electrode material 54 [Abstract, Figs. 3, 4, and 5]) and the cathode is within different volumes defined by the different structures of the anode (The holder may be an anode holder containing active anode material which is liquid at the cell operating temperature, the inner electrode compartment being a cathode compartment containing active cathode material [C1 L22-28, Figs. 3,4, 5]).

    PNG
    media_image2.png
    718
    552
    media_image2.png
    Greyscale

(Bones Figs. 3, 4, and 5 illustrating a polarity of different structures)

	As to claim 8, Bones discloses cathode comprises pores to receive the 
The cathode comprising a solid electronically conductive porous matrix 
[C1 L49-50]). 
	As to claim 9, Bones discloses the cathode comprises at least one aperture which receives the electrolyte (A single common feedthrough 38 can then be provided, as shown in FIG. 4, into one end of the central space surrounding the axis 76 [0033]). 

	As to claim 10, modified Bones discloses the separator encapsulates the anode (The annular space between the tube 24 (separator) and the housing wall 14 is shown containing molten sodium anode material 54 [C3L50-55] Fig. 1 ). Where separator 24 completely encapsulates the anode material 54 on an interior wall, (see Fig. 1) and the insulator / separator of Iacovangelo would cover the surface of the housing wall 14.

    PNG
    media_image3.png
    888
    735
    media_image3.png
    Greyscale

(bones Fig. 1 modified and annotated for illustration)
4. 	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bones et al. (US5279908A), in view of Iacovangelo et al. (US 20080145749 A1), in view of Liu et al. (US20180269463A1) and in further view of Liang et al. (US20150295241A1).

	As to claim 4, Bones discloses a battery but is silent on the anode comprised of lithium. 
Liang discloses a battery and further teaches battery includes an anode comprising Li [Abstract]. 


	As to claims 5 and 6, Bones discloses a battery but is silent on the cathode comprising CFx or a carbon additive to increase electrical conductivity. 
	Liang discloses a battery and further teaches a cathode including CFx and a carbon compound (carbon black, [0007] to increase a battery's capacity utilization beyond the theoretical value [001 0]). Cathode has excellent electronic conductivity from the Carbon Black [0031]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bones to incorporate the CFx and Carbon black of Liang to increase the battery's capacity beyond its theoretical value.

5. 	Claim 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bones et al. (US5279908A), in view of Iacovangelo et al. (US 20080145749 A1), in view of Liu et al. (US20180269463A1) and in further view of Linder et al. (US 20180078775A1 ).

	As to claim 11 and 12, Bones discloses a battery but is silent on the cathode contacting the battery case or the specific size of the battery as a microbattery. 
	Linder discloses a battery further teaches the battery case is electrically conductive and the second terminal connection and the cathode contact the battery The conductive battery case 38 functions as the cathode terminal of the battery [0048]). 
	The disclosure is directed to implantable medical devices such as leadless stimulation devices that are configured to provide long battery life while minimizing device size [004]. Providing the battery of claim 1 within the case of Fig. 2 would be obvious to a person of ordinary skill in the arts to provide a leadless frame and provide for longer battery life. The size of the implantable medical devices would necessitate the battery to be a microbattery.


    PNG
    media_image4.png
    579
    878
    media_image4.png
    Greyscale

(Linder Fig. 2 annotated)

	The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S._,_, 82 USPQ2d 1385, 1395 - 97 (2007) (see MPEP § 2143, B.).

Response to Arguments
6. 	Applicant’s arguments, see page 1-2, filed 12/14/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Liu et al. (US20180269463A1).

Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARTHOLOMEW ANDREW. HORNSBY
Examiner
Art Unit 1728



/Maria Laios/Primary Examiner, Art Unit 1727